DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 22 November 2021 has been accepted and entered.
Drawings
The replacement drawings were received on 22 November 2021.  These drawings are accepted and entered.
Allowable Subject Matter
Claims 55-58, 62-68, 70, 72-77, and 95-121 are allowed.
The following is an examiner’s statement of reasons for allowance:
Yi et al. (US 2016/0213344 A1, previously cited) discloses: a system which images a subject (abstract), the system comprising: an x-ray source configured to illuminate a subject, with x-rays having at least two different energy levels (x-ray source may generate x-rays of mutually different energy bands to irradiate generated x-rays, par. [0064]), an x-ray measuring device having at least one two dimensional detector (112) and configured such that a subject can be located between the x-ray source and the x-ray measuring device, the x-ray measuring device further 
With respect to claim 55, the cited prior art does not appear to disclose performing calibration using each material components and composites of each material component of various thicknesses, as claimed in addition to all of the other claim elements.
With respect to claim 104, the cited prior art does not appear to disclose the claimed database at each energy level for each material component and each combination of the material components with two or more components, with derived measurements without scatter interference, as claimed.
Claims 56-58, 62-68, 70, 72-77, and 95-103, and 105-121 are allowable for reasons of dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK R GAWORECKI whose telephone number is (571)272-8540. The examiner can normally be reached Monday-Friday 8 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID MAKIYA can be reached on 571-272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 





/MARK R GAWORECKI/Primary Examiner, Art Unit 2884                                                                                                                                                                                                        29 November 2021